Citation Nr: 0336538	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  02-17 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for 
arthritis of the knees and hips, claimed as secondary to a 
service-connected back disability, to include the question of 
timeliness of the appeal.  

2.  Entitlement to a rating in excess of 40 percent for 
residuals, fracture, 4th lumbar vertebra with limitation of 
motion, to include the question of timeliness of the appeal.  


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel






INTRODUCTION

The veteran had active military service from February 1956 to 
February 1976.

Service connection for arthritis of the knees and hips 
secondary to the service-connected back disorder was 
previously denied in a rating decision of March 1999.  The 
veteran did not appeal that determination within one year of 
the notice thereof.  

This current matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of June 
2001, which denied the veteran's attempt to reopen his claim 
of for service connection for arthritis of the knees and 
hips, secondary to the service-connected back disability, and 
denied the veteran's claim for a rating in excess of 40 
percent for residuals, fracture, fourth lumbar vertebra.  

The veteran canceled the October 2003 Travel Board hearing 
scheduled in connection with his claim and has requested .  

For reasons explained below, the Board has recharacterized 
each of the issues on appeal.


REMAND

Following a review of the claims file, the Board finds that 
there is a question as to whether the veteran's substantive 
appeal was filed in a timely manner. 

An appeal to the Board is a three-step process.  The first 
step is the "Notice of Disagreement" that must be filed after 
the RO advises a claimant of the denial of a claim for VA 
benefits.  The second step is the "Statement of the Case" the 
RO must issue the claimant.  The third step is the 
"Substantive Appeal" the claimant must file after receipt of 
the Statement of the Case.  The third step, the Substantive 
Appeal, may consist of a VA Form 9, or a letter, or a 
statement, but it must contain certain information required 
by law, and it must be filed with the RO within prescribed 
time limits.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§ 20.200 (2003).  The timely filing of an adequate 
Substantive Appeal is the last action the claimant must take 
to complete, or perfect, his/her appeal.  

The Substantive Appeal must be filed within: (1) one year 
from the day the regional office mailed the letter saying it 
had denied the claim, or (2) 60 days from the day the 
regional office mailed the Statement of the Case, whichever 
is later.  The appellant may request an extension of time for 
filing the Substantive Appeal, but that request must be 
postmarked before the expiration of the regular time for 
filing the Substantive Appeal.  If the extension is granted, 
the Substantive Appeal must be filed before the extension 
expires.  38 U.S.C.A. § 7105(d)(3); Roy v. Brown, 5 Vet. App. 
554 (1993); 38 C.F.R. §§ 20.302(b), 20.303.  

However, if a claimant has not yet perfected an appeal and VA 
issues a Supplemental Statement of the Case (SSOC) in 
response to evidence received within the one-year period 
following the mailing date of notification of the 
determination being appealed, 38 U.S.C. § 7105(d)(3) and 38 
C.F.R. § 20.302(c) require VA to afford the claimant at least 
60 days from the mailing date of the SSOC to respond and 
perfect an appeal, even if the 60-day period would extend 
beyond the expiration of the one-year period.  In addition, 
if VA receives additional material evidence within the time 
permitted to perfect an appeal, 38 U.S.C. § 7105(d)(3) 
requires VA to issue an SSOC even if the one-year period 
following the mailing date of notification of the 
determination being appealed will expire before VA can issue 
the SSOC.  See VAOPGCPREC 9-97, 62 Fed. Reg. 15567 (1997).  

In this case, by letter dated June 8, 2001, the RO notified 
the veteran that his request to reopen his claim for 
secondary service connection for arthritis of the knees and 
hips had been denied.  The letter also advised him of the 
denial of his claim for an increased rating for his service-
connected back disorder.  Enclosed with the letter was VA 
Form 4107, which provided the veteran with his appellate 
rights.  The veteran filed a Notice of Disagreement (NOD) 
June 21, 2001, disagreeing with the RO's denial of his 
claims.  A statement of the case (SOC) was issued on October 
10, 2001.  On the cover letter accompanying the SOC, the RO 
informed the veteran that he must file a substantive appeal 
(VA Form 9) in order to complete his appeal.  He was advised 
that the instructions accompanying the VA Form 9 told him how 
much time he had to complete his appeal.  Those instructions 
provide that a VA Form 9 must be filed within 60 days from 
the date of the SOC or within the remainder, if any, of the 
one-year period from the date of the rating decision.  

Thereafter, additional VA medical records were received into 
the evidentiary record and, in January 2002, the veteran was 
issued a Supplemental SOC (SSOC) regarding the denial of his 
request to reopen his claim for service connection for 
arthritis of the knees and hips, and an increased evaluation 
for his back disorder.  The letter accompanying the SSOC, 
dated January 4, 2002, informed the veteran that, "[i]f this 
Supplemental Statement of the Case contains an issue which is 
not mentioned in substantive appeal, you must respond within 
60 days to perfect your appeal of the new issue."  

The veteran's substantive appeal (on VA Form 9) of the denial 
of his request to reopen his claim for service connection for 
arthritis of the knees and hips, as well as his claim for an 
increased rating for his back disorder, was received by the 
RO on October 25, 2002, more than one year after the initial 
rating decision and more than 60 days following the mailing 
of the SOC or SSOC.  Nor does the record reflect that the 
veteran had submitted any requests seeking an extension of 
time within that time period.  

Absent a timely appeal, the Board does not have jurisdiction 
to decide the merits of the issue certified for appeal.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.34, 20.300, 
20.302 (2003).  Although the Board has the obligation to 
assess its jurisdiction, it must consider whether doing so in 
the first instance is prejudicial to the appellant.  
VAOPGCPREC 9-99, 64 Fed. Reg. 52376 (1999).  For instance, 
the Board must ensure that the claimant was afforded 
appropriate procedural protections, including adequate notice 
and the opportunity to be heard on the question of 
timeliness.  Thus, the Board finds that a remand for RO 
consideration of the question of whether a timely appeal was 
filed, with notice to the veteran and his representative, and 
an appropriate time period for response, is appropriate.  

In the event that the RO determines that a timely substantive 
appeal was filed, the veteran should be given another 
opportunity to present additional information and/or evidence 
in support of his claim.  In this regard, Board notes that, 
in an April 2001 letter pertinent to the veteran's claim for 
increase, the RO notified the veteran of the duties to notify 
and assist imposed by the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  In that 
letter, the RO requested that the veteran provide information 
and, if necessary, authorization, to permit it to obtain 
pertinent outstanding medical records, or that the veteran 
provide the evidence, himself.  The RO's letter gave the 
veteran a 60-day period for response.  

However, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America (PVA) v. Secretary of Veterans 
Affairs (Secretary), No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as inconsistent with 38 U.S.C. § 5103(b)(1) (West 2002).  The 
Federal Circuit found that the 30-day period provided in 
38 C.F.R. § 3.159(b)(1) to respond to a duty to notify under 
the VCAA is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  

Therefore, the Board finds that, if the RO's determination on 
the question of whether a timely substantive appeal was filed 
is favorable to the veteran, the RO must take this 
opportunity to inform the veteran that a full year is allowed 
to submit the additional information and/or evidence 
requested.

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should provide to the veteran 
and his representative a supplemental 
statement of the case that addresses the 
question of whether a timely substantive 
appeal has been filed with respect the 
RO's June 2001 denial of each of the 
claims on appeal.  It is imperative that 
the veteran is given full notice of the 
RO's determination on the timeliness 
question, and that he and his 
representative are afforded full 
opportunity to present evidence and/or 
argument on that question.

2.  If, and only if, the RO determines 
that the appeal was perfected in a timely 
manner, should the RO complete the 
actions requested in paragraphs 3 through 
7; otherwise, the RO should skip those 
paragraphs, and return the claims file to 
the Board. 

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence in support 
of each of the claims on appeal that is 
not currently of record.  The RO should 
also invite the veteran to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (unless this period is 
waived, in writing).    

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in PVA v. Secretary, as well as 
38 U.S.C.A. § 5103 (West 2002), and any 
other applicable legal precedent. 

6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claims on appeal in 
light of all pertinent evidence and legal 
authority.  

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC (to include clear 
reasons and bases for the RO's 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




